FILED
                           NOT FOR PUBLICATION
                                                                            MAR 23 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30038

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00386-JLR-1

 v.
                                                 MEMORANDUM*
ANGEL SANDOVAL MONDRAGON,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No. 17-30039

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00386-JLR-2

 v.

MARBELLA SANDOVAL
MONDRAGON,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No. 17-30047

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00386-JLR-3

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          1
 v.

MIGUEL ARCEF-FLORES,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                        Argued and Submitted March 9, 2018
                                Seattle, Washington

Before: RAWLINSON and CLIFTON, Circuit Judges, and FREUDENTHAL,**
Chief District Judge.

      Defendants-Appellants Angel Mondragon, Marbella Mondragon, and

Miguel Arcef-Flores appeal the sentences imposed on them by the district court.

Sentencing decisions are reviewed for abuse of discretion. United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). In conducting this

review, we consider both procedural error and substantive reasonableness. United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008).

      The court below did not procedurally err. It considered Defendants’

arguments for downward variances and the relevant evidence. Defendants argue

that the district court failed to consider relevant factors, such as a defendant’s

      **
              The Honorable Nancy Freudenthal, Chief United States District Judge
for the District of Wyoming, sitting by designation.
                                            2
“abusive and impoverished” childhood, but the district court made explicit

reference to those claims. Defendants may disagree with the district court’s

conclusions, but that is a substantive objection, not a procedural error.

      In reviewing the substantive reasonableness of a sentence, our review is

highly deferential, and “relief is appropriate only in rare cases when the appellate

court possesses ‘a definite and firm conviction that the district court committed a

clear error of judgment.’” United States v. Doe, 842 F.3d 1117, 1122 (9th Cir.

2016), cert. denied, 137 S. Ct. 1597 (2017) (internal citations omitted). Defendants

failed to demonstrate that their sentences are not substantively reasonable. The

district court reasonably weighed MCR’s testimony and the other evidence before

it. The upward variances in Defendants’ sentences were based on the district

court’s conclusion that Defendants’ activities were “outside the heartland” of the

crime for which they pled guilty. The district court did not abuse its discretion in

reaching that conclusion and in sentencing Defendants.1

      AFFIRMED.




      1
       We do not find a need to strike portions of the Reply Brief at this stage in
the proceedings. The Motion to Strike Portions of Defendant-Appellant Marbella
Mondragon’s Reply Brief is DENIED.
                                           3